DETAILED ACTION
	This office action is in response to the communication filed on April 04, 2022. Claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/04/22, with respect to the pending objections to the Drawings and Specification from the last office action have been fully considered and are persuasive in view of the Specification amendments filed by the applicant. The objections to the Drawings and Specification has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1-24 are allowed.
The prior art of record Milazzo (US Pub 2017/0279783) discloses using distributed ledger such as a distributed blockchain database to facilitate secure distribution and use of files including information and record of data on the ledger.
The prior art of record Todd (US Pat 11,025,626) discloses files referenced in a distributed ledger enabling storage systems to authenticate and authorize an entity using identity and attributes of the entity defined by the files.
The prior art of record Joao (US Pub 2017/0315046) discloses a distributed ledger and blockchain system determining if a transaction is authorized or not based on an authorization request and an audio or video file.
The prior art of record Kamalapuram (US Pub 2020/0050686) discloses a ledger associated with shared files, determining if a shared file is a valid file to share with users, and providing permission to access the shared file based on the determination.
The prior art of record Gonzales (US Pub 2019/0205558) discloses secure management of audio or video data files on a data file management blockchain by providing a secure blockchained data file modification ledger that enables traceability of modifications to data files to determine authenticity.
The prior art of record Yang (US Pub 2020/0357005) discloses a blockchain ledger providing validation and authentication of files.
The prior art of record Lingamneni (US Pub 2020/0151038) discloses a distributed ledger providing consensus based validation of files.
The prior art of record Goodwin (US Pub 20210165915) discloses a ledger to verify files to confirm that the files are from the creator.
The prior art of record Rodriguez (US Pub 2019/0332921) discloses validating a plurality of different audio or video files in a blockchain.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 23, and 24, such as “receiving, a first file, the first file including a first information, wherein the first information: is in at least one of audio form or video form, includes a description of a subject matter of the record of data, and includes an authorization to cause a copy of the record of data to be transmitted to the distributed ledger system”, “sending, the first file to a device associated with a first entity, receiving, from the device associated with the first entity, a second file, the second file including a second information, wherein the second information confirms that the description of the subject matter, included in the first file, is correct”, and “receiving, from the device associated with the first entity, a third file, the third file including a third information, wherein the third information confirms that a second entity, which controlled production of the first file, has permission to authorize causing the copy of the record of data to be transmitted to the distributed ledger system” in combination with “causing, based on a receipt of the first file, the second file, and the third file, the copy of the record of data to be transmitted to the distributed ledger system, and preventing, based on a lack of the receipt of at least one of the first file, the second file, or the third file, the transmission of the copy of the record of data to the distributed ledger system”.
The dependent claims 2-21, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
April 23, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164